Citation Nr: 0432131	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  04-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Aleed J. Rivera, Attorney




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002.

The appellant's representative submitted a private medical 
statement directly to the Board, which was received in 
November 2004.  Neither the appellant nor his representative 
waived initial RO consideration of this evidence; thus due 
process requires the Board to return the case to the RO for 
initial consideration of the evidence and, if the claim 
remains denied, issuance of a supplemental statement of the 
case.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, in his claim received in December 2001, the 
veteran requested that the RO obtain records from the Social 
Security Administration (SSA) in support of his claim.  
Although the RO has attempted to obtain these records, the 
file reflects only one attempt to secure the records from SSA 
with all of the necessary information, and from the correct 
location.  There is no response to this request, dated in 
July 2002.  This is not sufficient to satisfy the duty to 
assist, which requires that attempts to obtain records within 
federal government control continue until the records are 
obtained, or it can be established that further efforts would 
be futile.  38 C.F.R. § 3.159(c)(2) (2004).  Further efforts 
must be made to obtain these records.  

The veteran claims he has PTSD due to stressors experienced 
during his Army service in Vietnam, and he has submitted 
private evidence showing a diagnosis of PTSD.  However, his 
service personnel records have not been obtained, which may 
provide relevant information regarding the circumstances of 
his service.   

Finally, the RO must ensure that all duty notify provisions 
of the law, and any additional duty to assist actions 
required as a result of the remand development, have been 
met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  In particular, he must be 
requested to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2004).  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Request the veteran to send VA copies 
of any evidence relevant to his claims 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the veteran's records compiled 
in connection with his disability 
determination, including medical records, 
from the SSA.  All efforts to obtain 
these records should be fully documented, 
and the SSA must provide a negative 
response if records are not available.

3.  Obtain the veteran's service 
personnel records from the National 
Personnel Records Center (NPRC), or other 
appropriate records depository.  All 
efforts to obtain these records should be 
fully documented, and the a negative 
response obtained if records are not 
available.

4.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law  
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), readjudicate the claims for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, peripheral neuropathy of the right 
lower extremity, and peripheral 
neuropathy of the left lower extremity, 
taking into account all evidence received 
since the August 2003 statement of the 
case, including the private medical 
opinion received in November 2004.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




